Per Curiam.

This is an action in habeas corpus originating in this court.
Pursuant to a plea of guilty, petitioner, on March 13, 1963, was sentenced to a term of two to seven years for malicious entry and aggravated assault.
Petitioner does not attack the validity of his conviction or his sentence. His only contention is that his sentence began to run on the day it was imposed rather than some four days later when he was received at the penal institution.
Ordinarily, a sentence begins to run when the convicted person is delivered to the penal institution. 24B Corpus Juris Secundum. 634, Criminal Law, Section 1995(2).

Petitioner remanded to custody.

Taft, C. J., Matthias, O’Neill, Schneider, Herbert and Duncan, JJ., concur.*